      Case 2:20-cr-00134-BWA-DMD Document 64 Filed 12/04/20 Page 1 of 3




MINUTE ENTRY
DECEMBER4,2O2O
NORTH, M. J.

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                                    CRIMINAL ACTION

 VERSUS                                                      NO.20-134

 ALONZO WILLIAMS                                             SECTION:M




                                        INITIAL APPEARANCE

APPEARANCES:            X   DEFENDANT

                        X   ASSISTANT U.S. ATTORNEY   CHANDRA MENON      -   bv video

           Desigrated      Court and swom.
                        -INTERPRETER         Time            Mto                    M.
x
xl                  w
X / READING OF TTIE INDICTMENT WAS:
    READ WAIVED

    DEFENDANT INFORMED THE COURT THAT COUNSEL HAS BEEN/WOULD BE
-/
RETAINED

& nequeSTED        CoURT-APPoTNTED CoLJNSEL; SWoRN RE FINANCIAL STATUS

L,.,,,**       PUBLIC DEFENDER APPOINTED To REPRESENT THE DEFENDANT

_/ DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT

} Ttz Cft1up*                                                       Ctlr+orl ,m          !rr*
                                                                    lrD*4
 MJSTAR: oot
                 0b
       Case 2:20-cr-00134-BWA-DMD Document 64 Filed 12/04/20 Page 2 of 3




f,r noNo sEr   Ar 4 5 tooo .no            t,vrrnpsotal a,ffear,*rraL 0+^d


SPECIAL CONDITIONS: (I) HE SHALL NOT COMMIT A FEDERAL, STATE OR LOCAL
CRIME DURING THE PERIOD OF RELEASE; (2) HE SHALL NOT INTERFERE WITH,
INTIMIDATE, THREATEN, HARM, OR INFLUENCE ANY ruROR, GOVERNMENT
WITNESSES, VICTIMS OR FEDERAL AGENTS.

                W                JM
                        ^fuil^rd--T

_/ GOVERNMENT ADVISED OF ITS OBLIGATIONS TO PRODUCE ALL EXCULPATORY
EVIDENCE TO THE DEFENDANT PURSUANT TO BRADY V, MARYLAND AND ITS
PROGENY AND ORDERED TO DO SO TIMELY.

     DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
-/
Lr r..r*DANT    RELEASED oN    B.ND
\/
IY NPTPNDANT INFORMED THAT PRELIMINARY HEARING/REMOVAL HEARING/
           GNMENT    SET FOR          /   1..   6
                                                        "t    )', Do       fi4

      HEARING TO DETERMINE COUNSEL IS SET FOR
-/
     / DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR


 .fo,.,*DANT
                .RDERED To RE-APPEAR FOR PRELIMINARY HEAzuNG/REMOVAL

HEARIN                     ETENTION HEARING/HEARING TO DETERMINE COUNSEL

WITH COLINSEL
         Case 2:20-cr-00134-BWA-DMD Document 64 Filed 12/04/20 Page 3 of 3




DEFENDANT'S NAME: ALONZO WLLIAMS         CASE NO. 20. 134 M
                  ADDITIONAL CONDITIONS OF RELEASE

Third Party Custodian

The defendant must:

    \   u) submit to supervision by and report for supervision to   the   US PROBATION OFFICER (USPO)

_       b) continue or actively seek employment

_       d) surrender any passport to

_       e) not obtain a passport or other intemational travel document

J       O abide by the following travel restrictions: Continental U.S.    X       EDLA       LA
        Other
                                                      v                                  -
*       g) avoid all contact with    victim/witness        co-defendants      X
        Other
        h) medical or psychiatric treatment if directed by Pretrial Services

--f     Ul not possess firearm, destructive device or other weapon

         l) not use alcohol: atall

-_       m) not use or unlawfully possess narcotic drug/controlled substances

 _       n) submit to testing for a-excessively
                                    prohibited substance if required by Pretrial Services

 _       o) participate in inpatient/outpatient substance abuse therapy/counseling if directed by
         Pretrial Services
         p) participate in location restriction   program:       (i) Curfew
                                                                 (ii) Home Detention
-
                                                                 (iii) Home lncarceration
         q) submit to location monitoring as directed by Pretrial Services

- X O report every contact with law enforcement personnel to Pretrial Services
      X s)Other(s):                                       PL
